I regret that I am unable to concur in the very strong opinion of Mr. Justice Baker. I think that the testimony of Colonel J. Monroe Johnson, who was not made a party to the action, but who acted, according to his testimony, for and at the direction of the defendant company in the cutting of the timber which the plaintiff alleges was converted, is sufficient, under applicable principle of law, to sustain the verdict of the jury as rendered. Colonel Johnson testified that he ordered and directed, with authority to do so, the timber to be cut, and that he acted in an official capacity with the Minnesota people. The fact that he may have received, as testified to by him, the instructions of the company through Cook, its president, against whom the jury did not find a verdict, would not seem to affect the question. Corporations can act only through their officers and agents.